Title: Chapman Johnson to Thomas Jefferson, 27 February 1817
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 27. February 1817.
          
          I had the pleasure of receiving your letter, enclosing your bill in Equity, with the accompanying documents—with which, however, I have not yet had  an opportunity to make myself acquainted.
          I expect to be detained here, until some day next week, and then to set out, with my family, on my return home. I shall pass through Louisa to see my friends there,  where it is probable I may be detained a day or two—When I leave Louisa, I will do myself the pleasure to accept your invitation, and spend a night at Monticello—
          In the mean time, I will examine your bill and documents, so as to enable me to ask such explanations as may be necessary to my understanding of the cause—
          
            very respectfully your most obt Svt
            C. Johnson
          
        